In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-396V
                                    Filed: February 1, 2018
                                        UNPUBLISHED


    JEANNE WEBER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On March 23, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following her receipt of her October 2, 2015 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On November 20, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On February 1, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $50,104.20.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $50,104.20 in the form of a check payable to
petitioner, Jeanne Weber. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


JEANNE WEBER,                                  )
                                               )
                Petitioner,                    )       No. 17-396V
                                               )       Chief Special Master
           v.                                  )       Nora Beth Dorsey
                                               )       ECF
                                               )
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
             Respondent.                       )
                                               )



         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 20, 2017, the Chief Special Master issued a Ruling on Entitlement

finding petitioner entitled to damages in this case. Respondent now proffers that

petitioner receive an award of a lump sum of $50,104.20 in the form of a check payable

to petitioner. This amount represents compensation for all elements of compensation

under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled.1 This proffer does not

address final attorneys’ fees and litigation costs. Petitioner is additionally entitled to

reasonable attorneys’ fees and litigation costs, to be determined at a later date upon

petitioner submitting substantiating documentation.

       Petitioner agrees with the proffered award of $50,104.20 as representing all

elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled.




1
        Should petitioner die prior to the entry of judgment, the parties reserve the right to
move the Court for appropriate relief. In particular, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering.
                   Respectfully submitted,

                   CHAD A. READLER
                   Acting Assistant Attorney General

                   C. SALVATORE D`ALESSIO
                   Acting Director
                   Torts Branch, Civil Division

                   CATHARINE E. REEVES
                   Deputy Director
                   Torts Branch, Civil Division

                   ALEXIS B. BABCOCK
                   Assistant Director
                   Torts Branch, Civil Division

                   s/Camille M. Collett
                   CAMILLE M. COLLETT
                   Trial Attorney
                   Torts Branch, Civil Division
                   U.S. Department of Justice
                   P.O. Box 146
                   Benjamin Franklin Station
                   Washington, D.C. 20044-0146
                   (202) 616-4098

February 1, 2018